DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-12 were previously pending and subject to a non-final action, hereinafter “the Non-Final,” dated July 12, 2021. In the response submitted on September 30, 2021, claim 1 was amended and claims 5 and 11 were cancelled. Therefore, claims 1-4, 6-10, and 12 are currently pending and subject to the following final action.
Response to Arguments
The following responses are directed to Applicant’s Response, hereinafter “the Response,” filed on September 30, 2021.
Applicant’s arguments on pages 4 thru 6 of the Response concerning the previous rejection of claims 1-12 under 35 U.S.C. § 103 have been fully considered and found unpersuasive in part and moot in part in view of the amended and cancelled claims.
Regarding Applicant’s arguments directed to newly amended claim 1 and cancelled claims 5 and 11, Examiner acknowledges Applicant’s argument that the prior art reference of Gorlin utilizes GPS maps to calculate actual route “and not just a centroid of packages” and the present invention works without GPS coordinates. Based on Applicant’s arguments, Examiner respectfully asserts that it appears Applicant acknowledges that Gorlin teaches calculating a centroid of packages based on driver preferences. However, even if Applicant disagrees with the previous assertion, Examiner a package delivery centroid which is an average location of all the packages to be delivered.” (PG Pub Specification, Fig. 1: elements 25/26 and 40, Fig. 3: centroid 40; and ¶ [0279]). Wherein, the specification discloses “[t]he package delivery centroid 40 can be calculated from the destination coordinates of all of the packages” and Figure 1 discloses the package destination coordinates are GPS coordinates. Id. Accordingly, Examiner is continuing to broadly interpret the claimed limitation of “calculating a package delivery centroid from a group of packages” as utilizing GPS destination coordinates of the packages. 
Examiner further acknowledges Applicant’s argument that the prior art fails to teach “the claim element of calculating a package centroid from the group of package pickup locations is not taught by the prior art.” Examiner respectfully asserts that Applicant is reading the Specification into the claims by asserting there is a claim element in the claims that teaches “calculating a package centroid from the group of package pickup locations.” A broader claim element is located in independent claim 1, i.e., “calculates a package delivery centroid from a group of packages.” Accordingly, Examiner respectfully reminds Applicant that examiners are to read the claims in light of the specification and not read the specification into the claims. Accordingly, as claimed, Examiner is broadly interpreting the claimed element as the package centroid calculation from a group of packages. However, even if Applicant disagrees to the interpretation, Gorlin teaches calculating a package centroid from the group of package pickup locations. Wherein, Examiner respectfully asserts that Gorlin teaches computing consolidated packages based on pickup/drop-off proximity of each task in conjunction with desired preferences of a driver, i.e., calculating a package centroid form the group of package pickup locations. (Gorlin, Figure 22: Step 2201; and ¶¶ [0223], [0226-0227], and [0232]). Therefore, the driver can efficiently complete all tasks within their specified time-period and travel path.
Examiner further acknowledges the package delivery “centroid is an arithmetic calculation and does not rely on route calculation.” However, as will be further discussed below in the detailed 35 U.S.C. 112(a) rejection, Examiner respectfully submits there is no basis in the original disclosure for the negative limitation of “the centroid…does not rely on route calculation.” Moreover, even if Applicant can show a basis exists, Examiner asserts the package consolidation tasks taught by Gorlin are based on a computational analysis of a driver’s time and proximity of packages, i.e., an arithmetic calculation, which occurs prior to the optimal route being generated for the driver. (Gorlin, Figure 22: Step 2200, 2201, and 2202; and ¶¶ [0231-0232]). Accordingly, Examiner submits that Gorlin teaches the package delivery centroid is an arithmetic calculation that does not rely on route calculation. Therefore, as will be further discussed below in the detailed 35 U.S.C. 103 rejection, Gorlin teaches the claimed limitation of: “wherein the package delivery computing system calculates a package delivery centroid from a group of packages and compares the package delivery centroid to a driver registered address for matching a driver to a group of packages to make a job, wherein the centroid is an arithmetic mean and does not rely on route calculation.” (Gorlin, Figure 22: Step 2200, 2201, and 2202; and ¶¶ [0116], [0223], [0226-227], and [0231-232]). Wherein, Gorlin is utilizing methodical [s]hooting from the hip is not the same as a careful aimed shot.” Accordingly, based on the teachings of Gorlin, Examiner respectfully disagrees “[t]he present invention does the opposite of the teaching.” Consequently, Applicant’s arguments are found unpersuasive. 
However, even if Applicant continues to disagree that Gorlin teaches “wherein the centroid is an arithmetic mean and does not rely on route calculation,” Applicant’s arguments are moot in part because the newly amended claim limitation of independent claim 1 necessitates new ground(s) of rejection under 35 U.S.C. § 103. Wherein, Examiner respectfully asserts, newly cited prior art, US Pub. No. 2016/00478804 to Paul et al., hereinafter Paul, in combination with Gorlin teaches “wherein the centroid is an arithmetic mean and does not rely on route calculation.” Wherein, Paul teaches defining a package clustering area by proximity of packages through “calculat[ing] amount of time of travel” between package locations and determining if a threshold travel time has been exceeded based at least in part on one of the following: “the desired delivery times of the packages, past traffic data, current traffic data, predicted traffic data and various distances between respective package delivery locations.” (Paul, ¶¶ [0056-69], particularly ¶ [0056-61]). Accordingly, Paul teaches defining a package clustering area, i.e., the centroid, by utilizing calculations of times between each package based on parameters, i.e., an arithmetic mean that does not rely on route calculation. Consequently, although Examiner continues to assert Gorlin teaches the amended claim limitations as discussed below in the detailed 35 U.S.C. § 103 rejection, Applicant’s 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-4, 6-10, and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the claim recites “wherein the centroid…does not rely on route calculation.” Although Examiner recognizes the original disclosure provides support that a centroid is an arithmetic mean, Examiner respectfully asserts the original disclosure does not provide a basis for the emphasized negative limitation. (PG Pub. Specification: Figures 3 and 4; and ¶¶ [0283, 0288, 0297, and 0305]). Examiner submits the original disclosure does not positively recite the negative limitation such that one [t]he mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a).” See MPEP 2173.05(i). Accordingly, claim 1 is rejected under 112(a).
Regarding claims 2-4, 6-10, and 12, the claims are rejected by virtue of their dependency upon claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 thru 4 are rejected under 35 U.S.C. 103 as being unpatentable over Gorlin, Pub. No. US 2016/0104112, in view of Hanlon, Pat. No. US 9,663,234.
Regarding claim 1, Gorlin teaches a package delivery system (Gorlin, Figure 27: peer-to-peer system; and ¶ [0113]) comprising:  
5a. a package delivery computing system including a server with a processor and a server storage device (Gorlin, Figure 27: system 2700; and ¶¶ [0257] thru [0262]); 
b. driver cell phones (Gorlin, Figure 27: users 2704, 2705, and 2706; and ¶ [0262]), wherein the driver cell phones include a first driver cell phone, wherein the first driver cell phone has a driver cell phone camera (Gorlin, ¶¶ [0057] and [0192]), a GPS receiver and a wireless data transceiver, wherein the GPS receiver receives a first driver 10GPS location and transmits it to the server (Gorlin, Figure 16: steps 1600 thru 1601; and ¶¶ [0118], [0138], [0196] thru [0197] and [0207])...;
…wherein the driver cell phone is configured 15to read the machine readable code via the driver cell phone camera, wherein the driver cell phone communicates with the server over a network (Gorlin, Figure 13: steps 1303 and 1304; and ¶¶ [0177] and [0178]).; and
e. a driver array stored on the server storage device, wherein the driver array corresponds to the first driver cell phone and includes a driver ID, a driver 20longitude GPS coordinate, and a driver latitude GPS coordinate received from the first driver GPS location (Gorlin, Figure 27: system 2700 and user 2704; ¶¶ [0116], [0118], [0196], and [0261-262]), wherein the package delivery computing system calculates a package delivery centroid from a group of packages and compares the package delivery centroid to a driver registered address for matching a driver to a group of packages to make a job (Gorlin, Figure 22: Steps 2200 and 2201; and ¶¶ [0116], [0223], [0226-0227], and [0232]). Wherein, Gorlin teaches the system computes a consolidated route for packages located in the same region (i.e., calculating a package delivery centroid from a group of packages) and the generated consolidated route is assigned to the driver based on the driver’s starting point “his/her house” (i.e., the driver’s registered address). Id., wherein the centroid is an arithmetic mean and does not rely on route calculation (Gorlin, Figure 22: Step 2200, 2201, and 2202; and ¶¶ [0231-0232]). Wherein, Gorlin teaches the package consolidation tasks in a specified region, i.e., the centroid, are based on a computational analysis of a driver’s time and proximity of packages, i.e., an arithmetic calculation, which occurs prior to the optimal route being generated for the driver, i.e., does not rely on route calculation. 
Yet, Gorlin does not teach, however, in the same field of endeavor, i.e., shipping, Hanlon teaches:
c. a machine readable code affixed to a first package (Hanlon, Figure 1: steps 102 and 108 and label parachute system 104; and Figure 5: QR codes 502), wherein the machine readable code corresponds to a package #1 id, a package #1 destination latitude GPS coordinate, a package #1 destination longitude GPS coordinate, and a package #1 size unit on the server storage device… (Hanlon, Claim 5; Col. 4: lines 16 thru 22; Col. 9: line 59 thru Col. 10: line 4). Wherein, Hanlon teaches the parachute label comprising QR codes readable by the UAV corresponds to information on the shipping container (i.e., package id), the destination address’s GPS coordinates, and the size of the package based on the selected parachute system.; and
d. a hub coordinate defined on the package delivery computing system (Hanlon, Figure 10B: Step 1022; Col. 14: lines 44 thru 48 and lines and Col. 16: lines 2 thru 3). Wherein, Hanlon teaches GPS coordinates of the distribution center (i.e., a hub) are located on a central control (i.e., the package delivery computing system) and provided to the UAV for its return back to the distribution center (i.e., a hub coordinate defined on the package delivery computing system). Id.
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to affix a QR label to a package for a UAV to identify the container, the destination, and the size of the container and to store GPS coordinates of a distribution center on a central control, modifying Gorlin to that of Hanlon, for matching a shipping container to a UAV that satisfies the UAV capabilities such as “size and/or weight constraints of the UAV” and to provide navigation instructions to the UAV for routing to and from the distribution center. (Hanlon, Col. 16: lines 14 thru 19 and Col. 12: lines 20 thru 25).
Regarding claim 2, the combination of Gorlin and Hanlon teach the package delivery system of claim 1. Gorlin further teaches wherein the storage device further includes a database (Gorlin, Figure 27: data warehouse 2703; and ¶ [0261]), wherein the database stores at least one driver array, wherein the at least one driver array includes: a driver id, a driver longitude GPS coordinate, and a driver latitude 25GPS coordinate (Gorlin, ¶¶ [0116], [0118], [0126], and [0261]). 
Regarding claim 3, the combination of Gorlin and Hanlon teach the package delivery system of claim 2. Gorlin further teaches wherein the at least one driver array further includes: a package #2 id, a package #2 destination latitude GPS coordinate, a package #2 destination longitude GPS coordinate, a package #2 size unit, a package #3 id, a package #3 destination latitude GPS coordinate, a package #3 destination longitude GPS 30coordinate and a package #3 size unit (Gorlin, Figure 3: step 300 thru 304; ¶¶ [0122], [0126] thru [0132]). Wherein, Gorlin teaches drivers are assigned tasks and each task comprises a title “Gig Title,” (i.e., a package #2 id, a package #3 id…etc.), a destination location (address) using GPS (located at ¶ [0130]), and size of package (i.e., driver array further includes a package id, a destination, and a size). Id.
Regarding claim 4, the combination of Gorlin and Hanlon teach the package delivery system of claim 1. Gorlin further teaches wherein the package delivery system is configured with a selection area (Gorlin, Figure 2: step 201; and ¶ [0123]—Gorlin teaches distance from driver to pickup location is used as the selection area) wherein the server selects the first driver cell phone when the server receives a first driver GPS location from the first driver cell phone that is in the selection area (Gorlin, Figure 27: application servers 2701 and users 2704 thru 2706; and ¶¶ [0117] thru [0119] and [0123]). Wherein, Gorlin teaches the server retrieves and stores the GPS location of each driver’s computing device and selects a driver based on “the least amount of driving to do to reach the pickup (sender’s) location.” Id.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gorlin in view of Hanlon, see claim 1 above, further in view of Marueli, Pub. No. US 2018/0124207.
Regarding claim 6, the combination of Gorlin and Hanlon teach the package delivery system of claim 1. Yet, Gorlin or the combination does not teach, however, in the same field of endeavor, i.e., shipping, Marueli teaches wherein the first driver cell phone is configured 10to display a driver credit (Marueli, Figure 2: driver device 108 and driver application logic 220; and ¶¶ [0014] and [0068]). Wherein, Marueli teaches a queue credit is communicated to a driver via the application logic operating on the driver’s device. Id.
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to communicate driver credits to the driver via the application operating on the driver’s device, modifying the combination of Gorlin and Hanlon to that of Marueli, for providing a prompt to the driver to determine “whether the driver would like to redeem a particular…credit. (Marueli, ¶ [0069]). 

Claims 7 thru 10 are rejected under 35 U.S.C. 103 as being unpatentable over Gorlin in view of Hanlon, see claim 1 above, further in view of Magro et al., hereinafter Magro, Pub. No. US 2020/0234235.
Regarding claim 7, the combination of Gorlin and Hanlon teach the package delivery system of claim 1. Gorlin further teaches wherein the driver cell phones include a second driver cell phone (Gorlin, Figure 27: user 2705). Yet, Gorlin or the combination does not teach, however, in the same field of endeavor, i.e., shipping, Magro wherein the package delivery computing system is configured to arrange a package transfer of packages from a first driver cell phone location to a second driver cell phone location (Magro, Figure 1: candidate delivery drivers 102, mobile communication devices 114, computer servers 116, and GPS system 126; Figure 5: steps 404 thru 422; Figure 7: exemplary environment 600; and ¶¶ [0024], [0046] thru [0049] and [0052] thru [0053]). Wherein, Magro teaches delivery drivers are paired to mobile communication devices and the mobile communication devices transmit geolocation location information to communication servers for transferring package(s) from driver A to driver B. Id.
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to transmit geolocation information from delivery drivers mobile communication devices for transferring package(s) between drivers, modifying the combination of Gorlin and Hanlon to that of Magro, to allow drivers the option to transfer packages when they deviate from their regular route, “increas[ing] the efficiency of shipping systems for the purpose of delivering packages.” (Magro, ¶¶ [0023] and [0046]). 
Regarding claim 8, the combination of Gorlin and Hanlon teach the package delivery system of claim 7. Gorlin further teaches wherein the storage device further includes a database, wherein the database stores at least one driver array, wherein the at least one driver array includes: a driver id, a driver longitude GPS coordinate, and a driver latitude GPS coordinate 
Regarding claim 9, the combination of Gorlin and Hanlon teach the package delivery system of claim 8. Gorlin further teaches wherein the at least one driver array further 20includes: a package #2 id, a package #2 destination latitude GPS coordinate, a package #2 destination longitude GPS coordinate, a package #2 size unit, a package #3 id, a package #3 destination latitude GPS coordinate, a package #3 destination longitude GPS coordinate and a package #3 size unit (Gorlin, Figure 3: step 300 thru 304; and ¶¶ [0122], [0126] thru [0132]). Wherein, Gorlin teaches drivers are assigned tasks and each task comprises a title “Gig Title,” (i.e., a package #2 id, a package #3 id…etc.), a destination location (address) using GPS (located at ¶ [0130]), and size of package (i.e., driver array further includes a package id, a destination, and a size). Id.
Regarding claim 10, the combination of Gorlin and Hanlon teach the package delivery system of claim 7. Gorlin further teaches wherein the package delivery system is 25configured with a selection area (Gorlin, Figure 2: step 201; and ¶ [0123]—Gorlin teaches distance from driver to pickup location is used as the selection area), wherein the server selects the first driver cell phone when the server receives a first driver GPS location from the first driver cell phone that is in the selection area (Gorlin, Figure 27: application servers 2701 and users 2704 thru 2706; and ¶¶ [0117] thru [0119] and [0123]). Wherein, Gorlin teaches the server retrieves and stores the GPS location of each driver’s computing device and selects a driver based on “the least amount of driving to do to reach the pickup (sender’s) location.” Id.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Gorlin in view of Hanlon, further in view of Magro, (see claim 7 above), further in view of Marueli. 
Regarding claim 12, the combination of Gorlin, Hanlon, and Magro teach the package delivery system of claim 7. Yet, Gorlin or the combination does not teach, however, Marueli further teaches wherein the first driver cell phone is configured to display a driver credit (Marueli, Figure 2: driver device 108 and driver application logic 220; and ¶¶ [0014] and [0068]). Wherein, Marueli teaches a queue credit is communicated to a driver via the application logic operating on the driver’s device. Id.
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to communicate driver credits to the driver via the application operating on the driver’s device, modifying the combination of Gorlin, Hanlon, and Magro to that of Marueli, for providing a prompt to the driver to determine “whether the driver would like to redeem a particular…credit. (Marueli, ¶ [0069]). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE J SHAFER whose telephone number is (469)295-9174.  The examiner can normally be reached on 7:30 am - 4:30 pm CST, Monday thru Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Examiner 
Art Unit 3628



/J.J.S./Examiner, Art Unit 3628

/RUPANGINI SINGH/Primary Examiner, Art Unit 3628